UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4065


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY CURTIS BULLOCK, a/k/a Dirty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00416-TLW-3)


Submitted:   August 14, 2012                 Decided:   September 6, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Columbia, South
Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Curtis Bullock pled guilty in accordance with

a written plea agreement to conspiracy to distribute 280 grams

or more of crack cocaine, five kilograms or more of cocaine,

fifty kilograms of marijuana, and a quantity of methamphetamine,

in violation of 21 U.S.C. § 846 (2006).                  In the plea agreement,

the   parties    stipulated,       in   accordance     with   Fed.     R.    Crim.   P.

11(c)(1), that Bullock would receive an eighteen-year sentence.

At    sentencing,       the   district         court   imposed   the        stipulated

sentence.

            Bullock now appeals.                Counsel has filed a brief in

accordance      with    Anders     v.   California,     386    U.S.    738     (1967),

questioning whether the district court complied with Fed. R.

Crim. P. 11 and whether this court has jurisdiction to consider

Bullock’s appeal of his sentence, but stating that there are no

meritorious issues for review.             Bullock has filed a pro se brief

claiming that, under United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011) (en banc), he was improperly sentenced as a career

offender.    We affirm in part and dismiss in part.

            Our review of the transcript of the Rule 11 proceeding

discloses full compliance with the Rule.                   Further, the record

reflects     that      Bullock’s    plea   was     knowingly     and    voluntarily

entered and that there was a factual basis for the plea.                             We

therefore affirm the conviction.

                                           2
            We       further     conclude          that        we   lack    jurisdiction       to

review Bullock’s sentence, which was imposed pursuant to a Rule

11(c)(1)    plea          agreement.          “A   defendant        receiving       a   sentence

under such a plea agreement may appeal only when his sentence

was imposed in violation of law or was imposed as a result of an

incorrect application of the sentencing [G]uidelines.”                                    United

States v. Sanchez, 146 F.3d 796, 797 (10th Cir. 1998) (internal

quotation marks and alteration omitted); 18 U.S.C. § 3742(c)(1)

(2006).         A    sentence    within        the      statutory       parameters       is   not

imposed    in       violation       of    law.          See,    e.g.,      United   States     v.

Littlefield, 105 F.3d 527, 527-28 (9th Cir. 1997) (per curiam).

A sentence imposed pursuant to a Rule 11(c)(1) plea agreement

cannot     be       the    result        of   an       incorrect     application        of    the

Guidelines because the agreement is contractual and not based

upon the Guidelines.            United States v. Cieslowski, 410 F.3d 353,

364 (7th Cir. 2005).

            Under these authorities, Bullock’s 216-month sentence,

which falls within the statutory sentencing range of ten years

to life, see 21 U.S.C. § 841(b)(1)(A) (2006), was not imposed in

violation of law.            Nor, because the sentence was contracted for,

did it result from an incorrect application of the Guidelines.

Accordingly, we lack jurisdiction to review Bullock’s sentence,

and we dismiss this portion of the appeal.



                                                   3
            We therefore affirm Bullock’s conviction and dismiss

the appeal insofar as it relates to his sentence.                        This court

requires that counsel inform Bullock, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If    Bullock      requests    that   a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court    for    leave   to   withdraw       from

representation.      Counsel’s motion must state that a copy of the

motion was served on Bullock.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the    court   and    argument      would   not   aid    the   decisional

process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                          4